                         Case 2:19-cv-01544-WBS-KJN Document 168 Filed 08/13/21 Page 1 of 5


                     1   THOMAS A. WOODS (SB #210050)
                         thomas.woods@stoel.com
                     2   NICHOLAS D. KARKAZIS (SB #299075)
                         nicholas.karkazis@stoel.com
                     3   STOEL RIVES LLP
                         500 Capitol Mall, Suite 1600
                     4   Sacramento, CA 95814
                         Telephone: 916.447.0700
                     5   Facsimile: 916.447.4781

                     6   Attorneys for Defendants
                         Edward Roe and Power Business Technology, LLC
                     7

                     8
                                                            UNITED STATES DISTRICT COURT
                     9
                                                            EASTERN DISTRICT OF CALIFORNIA
                    10
                         ZOOM IMAGING SOLUTIONS, INC.,                          Case No. 2:19-cv-01544-WBS-KJN
                    11
                                               Plaintiff,                       STIPULATION TO CONTINUE
                    12                                                          DEADLINES ON DEFENDANTS’
                                 v.                                             MOTIONS TO COMPEL SUBPOENA
                    13                                                          COMPLIANCE BY: (1) NONPARTY
                         EDWARD ROE; MAXWELL RAMSAY; JON                        BRAD FARNUM; (2) NONPARTY GARY
                    14   CROSSEN; CORINNE FUERST; ANDREW                        JOHNSON AND (3) NONPARTY WIZIX
                         ALSWEET; KEVIN TOON; JASON                             TECHNOLOGY GROUP, INC.; ORDER
                    15   PEEBLER; ABIGAIL NEAL; POWER
                         BUSINESS TECHNOLOGY, LLC; BRYAN                        [DKT Nos. 132-136, 141-143]
                    16   DAVIS; MAURA LOPEZ; JEFFREY
                         ORLANDO; JESSICA HINTZ; and DOES 1
                    17   through 100, inclusive,

                    18                         Defendants.

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
S TOE L R IVES LLP        STIPULATION TO CONTINUE DEADLINES ON
ATTO RNEY S AT LAW
   SACRA M E NT O
                          DEFS’ MOTIONS TO COMPEL SUBPOENA                -1-                       2:19-CV-01544-WBS-KJN
                          COMPLIANCE; [PROPOSED] ORDER
                         111408919.3 0069594-00002
                         Case 2:19-cv-01544-WBS-KJN Document 168 Filed 08/13/21 Page 2 of 5


                     1                                              STIPULATION

                     2            Defendants 1 and Subpoena Respondents, 2 together “the Parties,” by and through their

                     3   attorneys hereby stipulate, agree, and provide a statement of due diligence as follows:

                     4            1.       WHEREAS, since the last update on this matter, additional apparent progress has

                     5   been made on this dispute for a motion to compel production of documents under three subpoenas.

                     6   An additional 1,389 more apparently responsive documents totaling 174,692 pages relating to the

                     7   Subpoenas have been located.          These documents require additional time for review for

                     8   responsiveness and production by Respondents’ Counsel.

                     9            2.       WHEREAS, Defendants’ Counsel agreed to provide additional time and

                    10   acknowledges that, if after a reasonable time to review the production, the production appears

                    11   substantially complete – or even if an incomplete production can be remedied in a matter of days

                    12   with simple meet and confer – this matter will be immediately dropped. But Counsel requires time

                    13   to review the production and meet and confer, if necessary.

                    14            3.       WHEREAS, although extensions of time on the deadlines for these Motions have

                    15   been requested and afforded twice before [Dkt ##140-143], those extensions have facilitated

                    16   substantial progress.

                    17            4.       WHEREAS, the Parties agree to Subpoena Respondents and Defendants being

                    18   afforded a reasonable time to review Respondents’ production and meet and confer, if necessary,

                    19   regarding the production.

                    20            5.       WHEREAS, to further facilitate this process toward resolving these disputes, the

                    21   Parties agree to continue the hearing on the Motions from August 19, 2021 to October 6, 2021 in

                    22   accordance with Dkt. #165, or as soon thereafter as the matter can be heard; and to continue the

                    23   deadlines to file Joint Statements accordingly, from August 12, 2021 to September 30, 2021.

                    24

                    25

                    26

                    27
                         1
                             “Defendants” here are Edward Roe and Power Business Technology, LLC
                    28   2
                             “Subpoena Respondents” Gary Johnson, WiZiX Technology Group, Inc., and Brad Farnum.
S TOE L R IVES LLP           STIPULATION TO CONTINUE DEADLINES ON
ATTO RNEY S AT LAW
   SACRA M E NT O
                             DEFS’ MOTIONS TO COMPEL SUBPOENA             -2-                          2:19-CV-01544-WBS-KJN
                             COMPLIANCE; [PROPOSED] ORDER
                         111408919.3 0069594-00002
                         Case 2:19-cv-01544-WBS-KJN Document 168 Filed 08/13/21 Page 3 of 5


                     1            IT IS SO STIPULATED.

                     2
                         Dated: August 12, 2021                  STOEL RIVES LLP
                     3
                                                                 By:/s/ Thomas A. Woods
                     4                                              Thomas A. Woods
                                                                    Nicholas D. Karkazis
                     5                                              Attorneys for Defendants
                                                                    Edward Roe and Power Business
                     6                                              Technology, LLC
                     7
                         Dated: August 12, 2021                  LAW OFFICE OF CHARLES A. TWEEDY
                     8
                                                                 By:/s/ Charles A. Tweedy (as authorized on
                     9                                              08/12/21)
                                                                    CHARLES A. TWEEDY
                    10                                             Attorneys for Non-Parties
                                                                   GARY JOHNSON, WIZIX TECHNOLOGY
                    11
                                                                   GROUP, INC., AND BRAD FARNUM
                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
S TOE L R IVES LLP        STIPULATION TO CONTINUE DEADLINES ON
ATTO RNEY S AT LAW
   SACRA M E NT O
                          DEFS’ MOTIONS TO COMPEL SUBPOENA       -3-                      2:19-CV-01544-WBS-KJN
                          COMPLIANCE; [PROPOSED] ORDER
                         111408919.3 0069594-00002
                         Case 2:19-cv-01544-WBS-KJN Document 168 Filed 08/13/21 Page 4 of 5


                     1                                                  ORDER

                     2            Pursuant to the Stipulation to Continue the Hearing on Motions to Compel of (1) nonparty

                     3   Brad Farnum; (2) nonparty Gary Johnson; and (3) nonparty WiZiX Technology Group, Inc., the

                     4   Court, having reviewed the stipulation and finding good cause, orders that:

                     5            IT IS HEREBY ORDERED that:

                     6            1.       Joint Statements re discovery disputes are now due September 30, 2021, or five

                     7                     court days before the scheduled hearing once set; and

                     8            2.       The hearing on the Motions to Compel is continued from August 19, 2021, to

                     9                     October 6, 2021, in accordance with Docket No. 165, or as soon thereafter as the

                    10                     matter can be heard by the Court.

                    11            IT IS SO ORDERED:

                    12   Dated: August 13, 2021
                    13
                         zoom.1544
                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
S TOE L R IVES LLP        STIPULATION TO CONTINUE DEADLINES ON
ATTO RNEY S AT LAW
   SACRA M E NT O
                          DEFS’ MOTIONS TO COMPEL SUBPOENA                 -4-                         2:19-CV-01544-WBS-KJN
                          COMPLIANCE; [PROPOSED] ORDER
                         111408919.3 0069594-00002
                         Case 2:19-cv-01544-WBS-KJN Document 168 Filed 08/13/21 Page 5 of 5


                     1                                         DECLARATION OF SERVICE

                     2          I declare that I am over the age of eighteen years and not a party to this action. I am
                         employed in the City and County of Sacramento and my business address is 500 Capitol Mall,
                     3   Suite 1600, Sacramento, California 95814.

                     4            On August 13, 2021, at Sacramento, California, I served the attached document(s):

                     5                     STIPULATION TO CONTINUE DEADLINES ON
                                           DEFENDANTS’ MOTIONS TO COMPEL SUBPOENA
                     6                     COMPLIANCE BY: (1) NONPARTY BRAD FARNUM;
                                           (2) NONPARTY GARY JOHNSON AND (3) NON PARTY
                     7                     WIZIX TECHNOLOGY GROUP, INC.; [PROPOSED] ORDER

                     8   on the following parties:

                     9                 Charles A. Tweedy                                 Attorney for Non-Parties
                                       Law Office of Charles A. Tweedy                   Gary Johnson
                    10                 11341 Gold Express Dr., Ste. 110                  WiZiX Technology Group, Inc.
                    11                 Gold River, CA 95670                              Brad Farnum
                                       916-631-8388
                    12                 litigator@charlestweedy.com
                                       litigator@sbcglobal.net
                    13                 litigationstaff@charlestweedy.com
                    14        BY EMAIL: On the date written above, I emailed a copy of the attached documents to the addressee, as shown
                               on the service list.
                    15        BY FIRST CLASS MAIL: I am readily familiar with my employer’s practice for the collection and
                               processing of correspondence for mailing with the U.S. Postal Service. In the ordinary course of business,
                    16         correspondence would be deposited with the U.S. Postal Service on the day on which it is collected. On the
                               date written above, following ordinary business practices, I placed for collection and mailing at the offices of
                               Stoel Rives LLP, 500 Capitol Mall, Suite 1600, Sacramento, California 95814, a copy of the attached document
                    17         in a sealed envelope, with postage fully prepaid, addressed as shown on the service list. I am aware that on
                               motion of the party served, service is presumed invalid if the postal cancellation date or postage meter date is
                    18         more than one day after the date of deposit for mailing contained in this declaration.
                              BY OVERNIGHT MAIL: I am readily familiar with my employer’s practice for the collection and processing
                    19         of correspondence for overnight delivery. In the ordinary course of business, correspondence would be
                               deposited in a box or other facility regularly maintained by the express service carrier or delivered to it by the
                    20         carrier’s authorized courier on the day on which it is collected. On the date written above, following ordinary
                               business practices, I placed for collection and overnight delivery at the offices of Stoel Rives LLP, 500 Capitol
                               Mall, Suite 1600, Sacramento, California 95814, a copy of the attached document in a sealed envelope, with
                    21         delivery fees prepaid or provided for, addressed as shown on the service list.
                    22        (Federal Courts Only) I declare that I am employed in the office of a member of this court at whose direction
                               this service was made.
                    23
                                I declare under penalty of perjury under the laws of the State of California that the
                    24   foregoing is true and correct and that this document was executed on August 13, 2021, at
                         Sacramento, California.
                    25

                    26                                                                          Dawn R. Forgeur, CCLS
                    27

                    28
S TOE L R IVES LLP        STIPULATION TO CONTINUE DEADLINES ON
ATTO RNEY S AT LAW
   SACRA M E NT O
                          DEFS’ MOTIONS TO COMPEL SUBPOENA                         -5-                                2:19-CV-01544-WBS-KJN
                          COMPLIANCE; [PROPOSED] ORDER
                         111408919.3 0069594-00002
